Citation Nr: 0301786	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  94-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to an effective date earlier than March 6, 
1995, for the grant of service connection for non-Hodgkin's 
lymphoma.

2.  Entitlement to service connection for tinea.

3.  Entitlement to service connection for vitiligo with 
dermatitis.

(The issue of service connection for thrombocytopenia purpura 
will be the subject of a later decision by the Board.)



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1986 rating decision of the RO.  In 
October 1986, the RO denied service connection for tinea, 
vitiligo with dermatitis and thrombocytopenia purpura.  The 
veteran perfected an appeal of those issues, but the appeal 
was subsequently held in abeyance by the RO pending the 
publication of new Agent Orange regulations in light of the 
decision in Nehmer v. United States Veterans' Administration, 
712 F. Supp. 1404, 1423 (N.D. Cal. 1989).  

In a September 1992 rating decision, the RO denied service 
connection for PTSD.  The veteran perfected an appeal, and, 
in March 1996, the Board remanded the case for additional 
development.  

Subsequently, in May 1996, service connection was granted for 
lymphoma, and the veteran appealed the assigned effective 
date.  

He withdrew his PTSD appeal in September 1996 in order to 
expedite the appeal of his earlier effective date claim.  
Although, this appeal involves a claim denied in October 
1986, the docket number reflected hereinabove is the same as 
that of the previous appeal.  

The Board is undertaking additional development with respect 
to the claim of service connection for thrombocytopenia 
purpura.  The Board is requesting a medical opinion 
concerning its etiology from a specialist in the Veterans 
Health Administration.  When the opinion is received, the 
Board will proceed as appropriate.  



FINDINGS OF FACT

1.  The veteran was initially diagnosed as having lymphoma in 
January 1996.  

2.  Service connection was granted for non-Hodgkin's lymphoma 
pursuant to VA regulatory changes that became effective on 
June 9, 1994; the claim was received on March 6, 1996.  

3.  The veteran's tinea of the left hand and scrotum and 
vitiligo with dermatitis are likely shown to have had their 
clinical onset during service.  



CONCLUSIONS OF LAW

1.  An effective date prior to March 6, 1995, for the award 
of service connection for non-Hodgkin's lymphoma, based on 
Agent Orange exposure, is not assignable.  38 U.S.C.A. §§ 
1110, 1116, 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309, 3.114, 3.400 (2002).  

2.  The veteran's disability manifested by tinea of the left 
hand and scrotum and vitiligo with dermatitis is due to 
disease that was incurred in service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Earlier effective date

VCAA

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 
§ 3.102).  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West Supp 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the earlier effective 
date claim on appeal at this time, as all notification and 
development action needed to render a fair decision has, to 
the extent possible, been accomplished.  

Through the rating decisions, Statement of the Case, and 
various correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain (and the veteran has been asked 
whether there is any such evidence), any failure to fulfill 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  There is no outstanding 
request for a hearing.  

Furthermore, examinations and treatment records up to the 
present, have been associated with the claims file.  The 
Board also notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The issue turns on more of a legal question 
rather than factual question.  In light of the veteran's 
declining health, he specifically requested that this issue 
be expedited.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends, in essence, that an earlier effective 
date is warranted for a grant of service connection for a 
non-Hodgkin's lymphoma due to herbicide agent (Agent Orange) 
exposure.  

In August 1989, the veteran requested service connection for 
lymphoma.  He specifically alleged that the lymphoma was due 
to exposure to Agent Orange in the Republic of Vietnam.  

In a January 1991 rating decision, the RO denied service 
connection for lymphoma.  Although it was noted that claims 
for disabilities alleged to have been caused by Agent Orange 
exposure were in deferred status pending legislation, the RO 
found that the veteran did not have lymphoma.  

The RO indicated that a diagnosis of lymphoma was considered 
in December 1989, based on a left supraclavicular 
lymphadenopathy.  Transbronchial lung biopsy revealed 
bilateral pulmonary infiltrates with granulomatous 
inflammation.  These rapidly improved, and it was believed 
that pulmonary lymphoma would not have resolved 
spontaneously.  Thus, service connection was denied as not 
shown by the evidence of record.  

In February 1991, the RO confirmed the denial of service 
connection on the same basis.  

The veteran filed a Notice of Disagreement regarding the two 
rating decisions.  A Statement of the Case was issued, but 
the veteran did not file a timely Substantive Appeal.  

On March 6, 1996, the veteran again filed a claim of service 
connection for malignant lymphoma.  The private medical 
evidence showed that, on November 17, 1995, an examination 
revealed a right upper neck node.  The diagnosis of lymphoma 
was not made until January 1996.  In May 1996, the RO granted 
service connection for non-Hodgkin's lymphoma and assigned a 
100 percent rating, effective on March 6, 1995.  

On February 6, 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to title 38 
a new section (§ 1116) establishing a scientific-evidence 
review process for the establishment of presumptions of 
service connection for diseases associated with exposure to 
certain herbicide agents.  38 U.S.C.A. § 1116 (West 1991).  

Effective on June 9, 1994, the provisions of 38 C.F.R. 
§§ 3.307(a) and 3.309(e) were amended to allow presumptive 
service connection for non-Hodgkin's lymphoma developing to 
the required degree within a certain time period after 
exposure to herbicides.  59 Fed. Reg. 29,724 (June 9, 1994).  
In pertinent part, a veteran who had active service in 
Vietnam during the Vietnam Era and develops non-Hodgkin's 
lymphoma shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(a)(6) (1994-2001).  If a veteran 
was exposed to an herbicide agent during active service, and 
non-Hodgkin's lymphoma is manifested at any time after 
service, said disease shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(1994-2001).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A § 5110(a); 38 C.F.R. § 
3.400.  

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  In pertinent 
part, under 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(ii), the effective date of an award of 
presumptive service connection shall be the date entitlement 
arose, if claim is received within 1 year after separation 
from active duty; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.  

Where compensation is awarded pursuant to a liberalizing law, 
or a liberalizing VA issue approved by the Secretary or by 
the Secretary's direction, the effective date of such award 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 3.114(a).  Where 
compensation is awarded pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
Id.  The provisions of this paragraph are applicable to 
original and reopened claims.  Id.  

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  Id.  (2)  If a claim is reviewed on the 
initiative of VA more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of 1 year prior to the date of administrative determination 
of entitlement.  Id.  (3)  If a claim is reviewed at the 
request of the claimant more than 1 year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of receipt of such 
request.  Id.

As noted, the veteran's claim of service connection for 
lymphoma was received by VA on March 6, 1996.  As the 
veteran's claim was received more than one year after the 
effective date of the liberalizing VA regulation, the 
effective date cannot be more than one year prior to the date 
of receipt of his claim.  

Indeed, the first confirmed diagnosis of the disease was not 
until January 1996.  Thus, the effective date can be no 
earlier than March 6, 1995.  

The Board has also considered whether appellant would be 
entitled to an earlier effective date under the final 
stipulation and order in Nehmer v. United States Veterans 
Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), and 
the specific guidance provided in Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) (Nehmer 
II), and Nehmer v. United States Veterans Admin., No. C86-
6160 TEH (N.D. Cal. Dec. 12, 2000) (class action order), 
which created an exception to the provisions governing the 
assignment of effective dates in certain cases.  

That case was brought against VA by veterans and survivors of 
Vietnam veterans who alleged that VA failed to comply with 
the provisions of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 102 
Stat. 2725, 2729 (1984), when it promulgated former 38 C.F.R. 
§ 3.311a (1986), which governed claims based on exposure to 
herbicides containing dioxin.   

In May 1989, the United States District Court (District 
Court) invalidated a portion of the former regulation, 
holding that the regulation was based on an incorrect 
interpretation of the law.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1423 (N.D. Cal. 1989) 
(Nehmer I).  

In May 1991, the District Court approved a Final Stipulation 
and Order agreed to by the parties to the suit.  In relevant 
part, an earlier effective date under the Nehmer I Final 
Stipulation and Order is warranted if a prior claim for 
benefits was filed by a veteran and (1) the claim was filed 
and denied between September 25, 1985, the effective date of 
the invalidated regulation, and June 9, 1994, the date VA 
completed its action replacing the invalidated regulation; or 
(2) was pending before VA between May 3, 1989, the date the 
court invalidated 38 C.F.R. § 3.311a, and June 9, 1994.  

Indeed, it was after the promulgation of the amended 
regulations, VA began readjudicating claims, the denial of 
which had been invalidated by Nehmer I, as well as those 
claims that were held in abeyance pending the issuance of the 
new regulations.  Williams v. Principi, 15 Vet. App. 189, 192 
(2001).

In an effort to resolve remedial issues implicated by Nehmer 
I, the parties subsequently entered into another final 
stipulation and order that was incorporated into the District 
Court's final judgment.  See Nehmer v. United States Veterans 
Administration, 32 F. Supp.2d 1175 (N.D. Cal. 1999) (Nehmer 
II).  

In Nehmer II, the parties stipulated, in pertinent part, that 
for awards based on herbicide exposure claims filed after May 
3, 1989, the effective date for such awards would be "the 
date the claim was filed or the date the claimant became 
disabled or death occurred, whichever is later."  Id.; 
Williams v. Principi, 15 Vet. App. at 192.

In this case, the veteran had filed a claim of service 
connection for lymphoma August 1989.  The claim was denied, 
however, not on an Agent Orange basis, but because the 
evidence showed that the veteran did not have lymphoma at 
that time.  

Thus, any action in Nehmer I and Nehmer II was not relevant 
to the veteran's claims.  Although the veteran's claim was 
based on an Agent Orange theory, the denial of benefits had 
nothing to do with the invalidated regulation.  

There is no basis in the law for an effective date earlier 
than March 6, 1995.  Thus, the appeal must be denied.  




Skin disorders

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The service medical records show that the veteran was seen in 
June 1969 for treatment of a rash on the arms and groin.  The 
diagnoses were those of tinea corporis and cruris.  The 
separation examination revealed no abnormalities.  

In a September 1987 letter, Michael Giatzis, M.D., reported 
that he started seeing the veteran in September 1973 for a 
skin rash to the left hand and scrotum.  

The statements from the veteran and his spouse indicate that 
the veteran had had the skin rash and changes in the 
pigmentation of the skin since service.  

The Board finds the statements of the veteran and his spouse 
credible, particularly in light of the service medical 
records and the letter from Dr. Giatzis. 

In light of this evidence, the Board finds that the 
preponderance of the evidence supports the veteran's claim 
that his tinea and vitiligo with dermatitis likely had their 
clinical onset in service.  

In light of the favorable action taken hereinabove, the Board 
finds that no further development pursuant to VCAA is 
required regarding the skin issues.



ORDER

An effective date earlier than March 6, 1995, for the award 
of service connection for non-Hodgkin's lymphoma is denied.  

Service connection for a tinea of the left hand and scrotum 
and vitiligo with dermatitis is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

